Citation Nr: 1635020	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.

In a February 2011 decision, the Board found that the Veteran had alleged inability to retain employment due to his service-connected back disability.  The Board notes that, under Rice v. Shinseki, 22 Vet. Appl. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Therefore, the Board remanded the Veteran's TDIU claim for further development.

In a July 2014 decision, the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran appealed the Board's July 2014 decision to the Court.  The parties filed a Joint Motion for Remand requested that the Court vacate the Board's decision finding that the Veteran is not entitled to a TDIU rating.  In a February 2015 Order, the Court endorsed the Joint Motion for Remand and vacated the July 2014 Board decision denying entitlement to a TDIU rating.  

In June 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities. 38 C.F.R. § 4.16(b).

The Veteran is service-connected for chronic muscular back strain, rated as 40 percent disabling.  Where, as here, the Veteran's service-connected disability does not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Therefore, consideration of whether the Veteran is employable is still warranted.

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability.  He has various other non-service connected disabilities. The Veteran has contended that he is unable to work due to his service-connected lumbar spine disability.  The Veteran completed a high school education.  His post-service employment has all involved physical labor, to include truck driving, plumbing, dock loading, and welding.   The Veteran began receiving Social Security Administration (SSA) disability benefits in November 1996, due to his nonservice-connected psychiatric disorder.  

In a VA examination of the spine dated in March 2008, the Veteran described himself as a "jack of all trades."  He indicated that he has worked as a truck driver, welder, and plumber most of his adult life.  He indicated that he was terminated by his most recent employer the previous year for non-medical reasons.  He noted that in the past 12 months, he missed a total of three days of work due to problems with his lower back.  Specifically, he indicated that some mornings he simply could not get out of bed and would call in sick.  He indicated that he would then return to bed and wait for the symptoms to subside.  He noted that he was unable to perform yard work, but he could help around the house with light household activities.

In a VA examination of the spine dated in December 2009, the Veteran reported that his occupation as a truck driver ended due to problems with his lumbar pain and depression.  He noted that he drove a "rough riding truck," which aggravated his back and necessitated quitting.  In a VA examination of the joints dated in October 2010, the Veteran indicated that he was not employed.

In a general medical examination in March 2011 to assess the Veteran's employability, the examiner noted that functionally, the Veteran could walk and transfer, and perform the activities of daily living, except when he had flare-ups.  The examiner indicated that the Veteran was no longer working, and had not worked since 2007.  The examiner noted that the Veteran reported that he could not drive more than 10 or 15 minutes.  The examiner also noted that the Veteran completed a twelfth grade education.  He indicated that the Veteran had been employed as a truck driver, and he last worked in 2007 because of his back problems.  With respect to employability, the examiner found that the Veteran was not at least as likely as not employable to do physical work, due to his low back pathology and radiculopathy.  The examiner noted that in discussing possible sedentary jobs, the Veteran reported that he would be able to have a sedentary job that required no physical work; however, he noted that he was not able to sit longer than two hours without the pain in his back and his left leg becoming much more severe.  The examiner noted that the Veteran's nonservice-connected problems further rendered him unemployable for physical work, but not for sedentary work.

In a VA Form 21-8940 dated in March 2011, the Veteran indicated that his lumbar spine disability prevented him from securing or following any substantially gainful occupation.  He indicated that he last worked full time in July 2007, and his last job was as a truck driver with the MFA.  In a VA Form 21-4192 dated in October 2012, the Veteran's last employer, the MFA, indicated that the Veteran was a truck driver/laborer for them until his involuntary termination in July 2007.

In a VA examination for the spine dated in June 2013, the examiner noted that the Veteran's service-connected spine disability impacted his ability to work.  The examiner noted that the Veteran used to drive a truck for work, but he had not worked since 2007.  During the examination, the Veteran reported that he could not tolerate sitting for more than an hour or two before he had to lay down and rest his back.

From the evidence of record, it is unclear what types of sedentary positions would be suitable given the Veteran's physical limitations, and whether the Veteran is capable of more than marginal employment due to his service-connected lumbar spine disability.  In particular, although the March 2011 VA examiner found that the Veteran could perform sedentary work, the evidence of record indicates that the Veteran is not able to sit longer than one to two hours without the pain in his back and his left leg becoming much more severe. 

For the foregoing reasons, the Board believes that the Veteran should be afforded another VA examination to determine the nature and severity of his service-connected muscular back strain, with full discussion on the impact of the disability in an occupational setting.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should also be afforded a VA examination to ascertain the current severity of the Veteran's lumbar spine disability.  All necessary tests should be conducted.

The examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension. 

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

The examiner should also indicate if there is ankylosis of the lumbar spine or resultant neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner also must specifically address the impact of the Veteran's lumbar spine disability in an occupational setting.  Specifically, the examiner should indicate whether the disability limits sedentary employment.  If so, the examiner should describe how the disability would impact the Veteran in a sedentary occupational setting. 

The examiner should consider and address the findings of the March 2011 that the Veteran could perform sedentary work but was not able to sit longer than one to two hours without the pain in his back and his left leg becoming much more severe.

The examiner must provide a complete rationale for all the findings and opinions.

3.  The AOJ should undertake any other development it determines to be warranted.

4.  After the development has been completed, adjudicate the claim for TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




